NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a notice of allowability with examiner’s amendment addressing applicant’s response 08 March 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of the Claims
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
For clarity of the record, the following is the current status of the claims.
Claims 1-13 as originally provided are considered cancelled.
Claims 14-24, as renumbered by applicant, will remain with that current numbering based on the amendments made and for ease of clarity of the record.  Their status is considered “new”.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. New and W. Wu on 31 March 2021.  During the interview the examiner reminded applicants of the position of the USPTO that applicants have representation previous to accepting claims for allowance.  Applicants respectfully declined and below is a reproduction of all claims under their respective status with the examiner’s amendment.

The application has been amended as follows: 


For the claims provided 08 March 2021:
Claims 1-13: (cancelled)

Claim 14: (currently amended) A tennis ball collection machine configured for autonomously collecting tennis balls comprising: 

a pickup assembly attached to a front of said tennis ball collection machine, said pickup assembly comprising an intake roller extending across said front and an intake ramp, said pickup assembly configured to collect said tennis balls; 
a storage assembly proximate said pickup assembly and configured to store said tennis balls via a receptacle; 
a shooter frame within said storage assembly, said shooter frame configured to launch a tennis ball of said collected tennis balls; 
said storage assembly having a ramp for a base, said ramp of said storage assembly angled from [[atop]] a top of said intake ramp to a base of said shooter frame, and at least one plate configured to funnel said collected tennis balls to an opening in said shooter frame. 

Claim 15: (currently amended) The machine of claim 14 wherein the four-wheel drive system 

Claim 16: (previously presented) The machine of claim 14 wherein at least one vision sensor is arranged to provide an 

Claim 17: (previously presented) The machine of claim 14 wherein at least one vision sensor is arranged to provide an image data stream allowing said machine to locate and navigate to a tennis ball shooter.   

Claim 18: (previously presented) The machine of claim 14 wherein at least one vision sensor is arranged to provide an image data stream allowing said machine to locate and navigate around people.  

Claim 19: (cancelled)  

Claim 20: (currently amended) The machine of claim 14 wherein at least one vision sensor is arranged to provide an image data stream wherein information regarding the location of a tennis ball shooter can be determined through one or more processors, thereby allowing said shooting assembly to accurately launch said collected tennis balls into said tennis ball shooter.  

Claim 21: (cancelled)  

a. providing a tennis ball machine configured to collect tennis balls having: 
a chassis, said chassis containing a four-wheel drive system, each wheel of said four-wheel drive system connected to an electric gearhead motor: 
a pickup assembly attached to a front of said tennis ball collection machine, said pickup assembly comprising an intake roller extending across said front and an intake ramp, said pickup assembly configured to collect said tennis balls; 
a storage assembly proximate said pickup assembly and configured to store said tennis balls via a receptacle; 
a shooter frame within said storage assembly, said shooter frame configured to launch a tennis ball of said collected tennis balls; 
said storage assembly having a ramp for a base, said ramp of said storage assembly angled from [[atop]] a top of said intake ramp to a base of said shooter frame, and at least one plate configured to funnel said collected tennis balls to an opening in said shooter frame, 

c. operating said tennis ball machine on a level surface including: 
locating [[a]] said plurality of tennis balls on said level surface using said vision sensor, 
navigating across said level surface to said plurality of tennis balls, collecting said plurality of tennis balls, 
navigating across said level surface to said tennis ball shooter, and transferring said plurality of tennis balls into said tennis ball shooter.  

Claims 23 and 24: (cancelled)

Reasons for Allowance:

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality, including but not limited to, the chassis, pickup assembly, storage assembly and shooter frame, the specific limitations directed to each of these features and how they interrelate.


With the above amendments and for the reasons provided, the following is the final status of the claims:
Claims 1-13, 19, 21, 23 and 24 are cancelled.
Claims 14-18, 20 and 22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649